         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------- X
                                 :
UNITED STATES OF AMERICA         :                         APPLICATION FOR IMMUNITY
                                 :                         ORDER
        - v. -                   :
                                 :                         S1 19 Cr. 366 (LGS)
STEPHEN M. CALK,                 :
                                 :
      Defendant.                 :
                                 :
-------------------------------- X

               AUDREY STRAUSS, United States Attorney for the Southern District of New

York, for the reasons hereinafter set forth and upon the declaration of Assistant United States

Attorney Paul M. Monteleoni, hereby requests an order compelling Thomas Horn to give

testimony and provide other information pursuant to the provisions of Title 18, United States Code,

Sections 6002 and 6003, and respectfully alleges as follows:

               1.      Thomas Horn is scheduled to testify in United States v. Stephen M. Calk,

S1 19 Cr. 366 (LGS), in the United States District Court for the Southern District of New York.

               2.      This application is made in good faith and upon my judgment that the

testimony from Horn may be necessary to the public interest.

               3.      It is expected that Horn will refuse to testify in United States v. Calk on the

basis of his privilege against self-incrimination.

               4.      This application is made with the approval of the Department of Justice, by

a designated Deputy Assistant Attorney General, pursuant to the authority vested in her by Title

18, United States Code, Section 6003 and Title 28, Code of Federal Regulations, Section 0.175.

A copy of the letter setting forth the approval of the Department of Justice for this application is

attached hereto.

               WHEREFORE, the United States of America by the United States Attorney for the
         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 2 of 7




Southern District of New York respectfully requests the Court to issue an order requiring Horn to

give testimony in United States v. Calk and provide other information with regard to all matters

about which he may be questioned, pursuant to the provisions of Title 18, United States Code,

Sections 6002 and 6003.

Dated: New York, New York
        June 7, 2021


                                             Respectfully submitted,



                                            AUDREY STRAUSS
                                            United States Attorney
            Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 3 of 7

                                                           U.S. Department of Justice

                                                           Criminal Division



Office of the Assistant Attorney General                   Washington, D.C. 20530




Ms. Audrey Strauss
Acting United States Attorney
Southern District of New York
Office of the United States Attorney
One St. Andrew’s Plaza
New York, New York 10007

         Attention: Benet Kearney
                    Assistant United States Attorney

         Re:            United States v. Stephen M. Calk

Dear Ms. Strauss:

         Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0.175(a),
I hereby approve your request for authority to apply to the United States District Court for the
Southern District of New York for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring
Thomas Horn to give testimony or provide other information in the above matter and in any
further proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to
testify or provide information on the basis of the privilege against self-incrimination.

                                                           Sincerely,




                                                           Jennifer A.H. Hodge
                                                           Deputy Assistant Attorney General
         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 4 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------- X
                                 :
UNITED STATES OF AMERICA         :                       DECLARATION
                                 :
        - v. -                   :                       S1 19 Cr. 366 (LGS)
                                 :
STEPHEN M. CALK,                 :
                                 :
      Defendant.                 :
                                 :
-------------------------------- X

STATE OF NEW YORK
COUNTY OF NEW YORK

               PAUL M. MONTELEONI, pursuant to Title 28, United States Code, Section 1746,

hereby declares under penalty of perjury:

               1.      I am an Assistant United States Attorney in the office of Audrey Strauss,

United States Attorney for the Southern District of New York, and as such am one of the attorneys

responsible for the prosecution of the above-captioned case.

               2.      This declaration is made in support of the application by the United States

Attorney for the Southern District of New York for an order pursuant to Title 18, United States

Code, Sections 6002 and 6003 directing Thomas Horn to give testimony and provide other

information in the above-captioned case.

               3.      The witness may refuse to testify about certain subjects on the basis of his

privilege against self-incrimination.
         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 5 of 7




               4.      Upon information and belief, Horn can give relevant testimony in the

above-mentioned matter, which testimony may be necessary to the protection of the public interest.

               5.      This application for immunity is made in good faith.

       WHEREFORE, and upon the application of Audrey Strauss, annexed hereto, it is

respectfully requested that the application be granted.

Dated: New York, New York
       June 5, 2021



                                              ___________________________________
                                              Paul M. Monteleoni
                                              Assistant United States Attorney
         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 6 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------- X
                                 :
UNITED STATES OF AMERICA         :                        ORDER
                                 :
        - v. -                   :                        S1 19 Cr. 366 (LGS)
                                 :
STEPHEN M. CALK,                 :
                                 :
      Defendant.                 :
                                 :
-------------------------------- X

               Upon the annexed application of Audrey Strauss, United States Attorney for the

Southern District of New York, for an order pursuant to Title 18, United States Code, Sections

6002 and 6003, compelling Thomas Horn (“Horn”) to testify and to provide other information in

United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS), in the United States District Court for the

Southern District of New York, and upon the declaration of Assistant United States Attorney Paul

M. Monteleoni, submitted in support thereof; and it appearing that,

               1.      Horn is scheduled to appear as a witness in United States v. Calk; and,

               2.      It is expected that Horn will refuse to testify on the basis of his privilege

against self-incrimination; and,

               3.      It is the judgment of the United States Attorney that the testimony and other

information that Horn could give in United States v. Calk may be necessary to the public interest;

and,
         Case 1:19-cr-00366-LGS Document 211 Filed 06/15/21 Page 7 of 7




               Upon the approval of the aforesaid application by the Department of Justice, by a

designated Deputy Assistant Attorney General, pursuant to the authority vested in her by Title 18,

United States Code, Section 6003 and 28 C.F.R. 0.175; it is hereby:

               ORDERED that, pursuant to Title 18, United States Code, Sections 6002 and 6003,

Horn give testimony and provide other information as to all matters about which he may be

questioned in United States v. Calk; and

               IT IS FURTHER ORDERED that, pursuant to Title 18, United States Code,

Sections 6002 and 6003, no testimony or other information compelled under this Order, or any

information directly or indirectly derived from such testimony or other information, may be used

against Horn in any criminal case, except a prosecution for perjury, giving a false statement, or

otherwise failing to comply with this Order.

               This order shall become effective only if after the date of this Order Horn refuses

to testify or provide other information on the basis of his privilege against self-incrimination.




                                               ___________________________________
                                               THE HONORABLE LORNA G. SCHOFIELD
                                               United States District Judge


Dated: New York, New York
       June ___, 2021
